Citation Nr: 0432903	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-20 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral weak 
feet with metatarsalgia, currently rated as 30 percent 
disabling.

2.  Entitlement to service connection for residuals of a 
right knee replacement, as secondary to service-connected 
bilateral weak feet with metatarsalgia.

3.  Entitlement to service connection for arthritis of the 
left knee, as secondary to service-connected bilateral weak 
feet with metatarsalgia.

4.  Entitlement to service connection for arthritis of the 
left hip, as secondary to service-connected bilateral weak 
feet with metatarsalgia.

5.  Entitlement to service connection for arthritis of the 
right hip, as secondary to service-connected bilateral weak 
feet with metatarsalgia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1942 to April 
1943.

This matter comes before the Board of Veterans' Appeals on 
appeal from June 2001 and July 2002 rating determinations of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A January 2004 Decision Review Officer decision 
increased the rating for bilateral weak feet with 
metatarsalgia from 10 to 30 percent.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2004.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

With regard to the veteran's claim for an increased 
evaluation for his service-connected bilateral weak feet with 
metatarsalgia, the Board notes that the last comprehensive VA 
examination afforded the veteran occurred in November 2001.  

At his September 2004 hearing, the veteran testified that his 
bilateral foot condition had markedly worsened since the last 
VA examination.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

With regard to the veteran's claims of service connection for 
bilateral hip and knee disorders as secondary to his service-
connected bilateral weak feet with metatarsalgia, the Board 
notes that service connection is warranted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Service 
connection may be granted for a disability that is aggravated 
by a service-connected disability, and for any additional 
impairment resulting from the service-connected disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

At the time of the November 2001 VA examination, the 
veteran's claims folder was not available for review.  That 
examination was performed by a physician's assistant who 
indicated that it was possible that that the veteran's knee 
and hip conditions were aggravated by his service-connected 
bilateral weak feet with metatarsalgia.  The veteran should 
be afforded a VA examination by a VA physician, and that the 
examiner should be requested to render an opinion as to the 
etiology of any current hip or knee disorders.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report, or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2.  
Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for foot, knee, or hip disorders.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate physician specialist to 
determine the nature and severity of his 
service-connected bilateral week feet 
with metatarsalgia disorder.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to carefully 
elicit from the veteran all pertinent 
subjective complaints and to make 
specific findings as to the etiology of 
each complaint.  The examiner is also 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner is further requested to 
render an opinion as to whether the 
disability resulting from the service-
connected disability is mild, moderate, 
moderately severe, or severe.  Complete 
detailed rationale should be given for 
each opinion that is rendered.

The examining physician specialist should 
determine the nature and etiology of any 
current right or left knee disorders and 
any current right or left hip disorders.  
All necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The 
examiner should offer the following 
opinions:  Is it at least as likely as 
not that any current right or left knee 
disorder or right or left hip disorder, 
if found, is related to the veteran's 
period of active service?  Is it at least 
as likely as not that the veteran's 
service-connected bilateral weak feet 
with metatarsalgia caused or aggravated 
any current right or left knee disorder 
or right or left hip disorder?

In the event that the examining physician 
specialist finds that the weak feet with 
metatarsalgia did not cause, but has 
aggravated any current right or left knee 
disorder or right or left hip disorder, 
then the examiner should address each of 
the following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
right or left knee disorder or right or 
left hip disorder; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected bilateral weak feet 
with metatarsalgia, based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any right or 
left knee or hip disorders are 
proximately due to the service-connected 
weak feet with metatarsalgia.  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.

3.  Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing a 
claim for an increase, without good cause 
fails to report for examination, the 
claim will be denied.  This Remand serves 
as notice of the regulation.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




